The opinion of the court was delivered,
by Read, J.
The several poor districts of the state are liable for the support, maintenance and keeping of their insane paupers ; Jacob Wertz v. Blair County, 16 P. F. Smith 18; and on application made, the Courts of Quarter Sessions may inquire into the *314facts of insanity in a summary way, and may use their discretion in sending insane persons who are unsafe to be at large to the Pennsylvania State Lunatic Hospital, or cause them to he confined elsewhere, as the said courts shall believe the case to be curable or otherwise.
Andrew Gower, on the 20th August 1867, on a hearing before the Court of Quarter Sessions of Lycoming county, the court being of opinion that it was unsafe for him to be at large, owing to his being insane, was ordered to be confined in the jail of the county, until otherwise ordered, and a rule was granted on the Overseers of Davidson township, Sullivan county, to show cause why said township should not pay the costs of the proceeding, and the support of said defendant, which rule was made absolute on the 14th February 1868. The hearing had been on a commitment by a justice of the peace for threatening to kill all white men.
An attachment for contempt in not obeying the order of the court was issued and served on the Overseers of Davidson township. The bill for his support amounting to $504.70 was approved by the court.
The insanity was proved to the satisfaction of the court, and that it was unsafe for him to be at large; that he was a pauper, and that his settlement was in Davidson township, which was undoubtedly liable for his support. In this the court was right.
We see no error in the proceedings, therefore decree affirmed, and appeal dismissed at the costs of the appellants.